Steele Hays, Justice, dissenting. I believe the state is correct in the contention that we erred in Peters v. State, 286 Ark. 421, 692 S.W.2d 243 (1985), in declaring that in DWI cases, prior convictions are necessary elements of subsequent convictions under Ark. Code Ann. § 5-65-111 (Repl. 1993). Certainly nothing in the wording of the statute suggests that treatment of the offenses, nor did we offer any explanation for that assertion in Peters, we simply declared it. Other courts have dealt more sensibly with the treatment of prior convictions for purposes of increased punishment: See People v. Mellor, 5 N.W.2d 455 (S.C. Mich. 1942) (“the prior [DWI] offense is not an element of the instant offense. It merely applies to punishment after convictions.”); Ohio v. Cichy, 480 N.E.2d 90 (C.A. Ohio 1984)(“The prior [DWI] conviction, therefore, is not a necessary element of the offense with which appellant was charged.”); People v. Eason, 458 N.W.2d 17 (S.C. Mich. 1990); Beard v. State, 140 A.2d 672 (C.A. Md. 1958): Cases in other jurisdictions agree with [Maguire v. State, 47 Md. 485] in holding that the prior offense is not an element of the current offense. See Barr v. State. 205 Ind. 481, 187 N.E. 259; Wright v. People, 116 Colo. 306, 181 P.2d 447; Elliott v. Commonwealth, 290 Ky. 502, 162 S.W.2d 633; People v. Mellor, 302 Mich. 537, 5 N.W.2d 455; State v. Domanski, 9 Wash.2d 519, 115 P.2d 729; McCarren v. United States, 7 Cir., 1925, 8 F.2d 113. I would affirm.